                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ALFRED J. WALKER,

                Petitioner,

                v.                                            CASE NO. 18-3271-JWL

N.C. ENGLISH, Warden,
USP-Leavenworth,

                Respondent.

                                MEMORANDUM AND ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner, a

prisoner in federal custody at USP-Leavenworth, proceeds pro se. Petitioner challenges his

sentence enhancement. The Court has screened his Petition (Docs. 1, 2) under Rule 4 of the Rules

Governing Habeas Corpus Cases, foll. 28 U.S.C. § 2254, and dismisses this action without

prejudice for lack of statutory jurisdiction.

Background

       On June 22, 2012, Petitioner was sentenced to a term of 180 months’ imprisonment in the

United States District Court for the Western District of Missouri based on his guilty plea to being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and 924(e)(1). United States

v. Walker, Case No. 11-00163-01-CR-W-HFS (W.D. Mo. June 6, 2012) (Doc. 43). Petitioner

appealed, maintaining that the district court erred when it enhanced his sentence for being an

armed career criminal under 18 U.S.C. § 924(e). See United States v. Walker, 497 F. App’x 676

(8th Cir. Jan. 29, 2013) (unpublished). The Eighth Circuit Court of appeals affirmed Petitioner’s

sentence. Id.




                                                 1
          Petitioner filed a motion under 28 U.S.C. § 2255 alleging ineffective assistance of counsel.

The § 2255 motion was denied on September 16, 2014.                 Walker v. United States, Case

No. 14-0145-CV-W-HFS-P (W.D. Mo. Sept. 16, 2014) (Doc. 11). The Eighth Circuit Court of

Appeals denied Petitioner’s request for authorization to file a successive habeas application.

Walker v. United States, Case No. 16-3158 (8th Cir. Feb. 15, 2017).

          On October 22, 2018, Petitioner filed the instant petition under 28 U.S.C. § 2241, arguing

that his prior convictions do not qualify him for the sentence enhancement in light of the decision

in Mathis v. United States, 136 S. Ct. 2243 (2016), thus entitling him to resentencing without the

enhancement.       Petitioner invokes the savings clause of § 2255(e), arguing that § 2255 is

inadequate or ineffective to test the legality of his detention.

Analysis

          The Court must first determine whether § 2241 was the proper vehicle to bring Petitioner’s

claims. Because “that issue impacts the court’s statutory jurisdiction, it is a threshold matter.”

Sandlain v. English, 2017 WL 4479370 (10th Cir. Oct. 5, 2017) (unpublished) (finding that

whether Mathis is retroactive goes to the merits and the court must first decide whether § 2241 is

the proper vehicle to bring the claim) (citing Abernathy v. Wandes, 713 F.3d 538, 557 (10th Cir.

2013)).

          A federal prisoner seeking release from allegedly illegal confinement may file a motion to

“vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). A motion under § 2255 must be

filed in the district where the petitioner was convicted and sentence imposed. Sines v. Wilner, 609

F.3d 1070, 1073 (10th Cir. 2010). Generally, the motion remedy under 28 U.S.C. § 2255

provides “the only means to challenge the validity of a federal conviction following the conclusion



                                                   2
of direct appeal.” Hale v. Fox, 829 F.3d 1162, 1165 (10th Cir. 2016), cert. denied sub nom. Hale

v. Julian, 137 S. Ct. 641 (2017). However, under the “savings clause” in § 2255(e), a federal

prisoner may file an application for habeas corpus under 28 U.S.C. § 2241 in the district of

confinement if the petitioner demonstrates that the remedy provided by § 2255 is “inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).

       Petitioner argues that he is entitled to relief based on Mathis and United States v. Naylor,

887 F.3d 397 (8th Cir. 2018) (en banc). Petitioner argues that based on these decisions, his

Second Degree Burglary convictions are no longer violent felonies under the ACCA. Petitioner

does not argue that the cases he relies on are “a new rule of constitutional law.” Rather, he argues

that he is entitled to relief due to a new interpretation of statutory law that is made retroactive.

When a petitioner is denied relief on his first motion under § 2255, he cannot file a second § 2255

motion unless he can point to either “newly discovered evidence” or “a new rule of constitutional

law,” as those terms are defined in § 2255(h). Haskell v. Daniels, 510 F. App’x 742, 744 (10th

Cir. 2013) (unpublished) (citing Prost v. Anderson, 636 F.3d 578, 581 (10th Cir. 2011)).

       Preclusion from bringing a second motion under § 2255(h) does not establish that the

remedy in § 2255 is inadequate or ineffective. Changes in relevant law were anticipated by

Congress and are grounds for successive collateral review only under the carefully-circumscribed

conditions set forth in § 2255(h). The Tenth Circuit has rejected an argument that the “current

inability to assert the claims in a successive § 2255 motion—due to the one-year time-bar and the

restrictions identified in § 2255(h)—demonstrates that the § 2255 remedial regime is inadequate

and ineffective to test the legality of his detention.” Jones v. Goetz, No. 17-1256, 2017 WL

4534760, at *5 (10th Cir. 2017) (unpublished) (citations omitted); see also Brown v. Berkebile,

572 F. App’x 605, 608 (10th Cir. 2014) (unpublished) (finding that petitioner has not attempted to



                                                 3
bring a second § 2255 motion, and even if he were precluded from doing so under § 2255(h), that

“does not establish the remedy in § 2255 is inadequate”) (citing Caravalho v. Pugh, 177 F.3d

1177, 1179 (10th Cir. 1999) and Prost, 636 F.3d at 586). If § 2255 could be deemed “inadequate

or ineffective” “any time a petitioner is barred from raising a meritorious second or successive

challenge to his conviction—subsection (h) would become a nullity, a ‘meaningless gesture.’”

Prost, 636 F.3d at 586; see also Hale, 829 F.3d at 1174 (“Because Mr. Hale cannot satisfy

§ 2255(h), he cannot, under Prost, satisfy § 2255(e), and § 2241 review must be denied.”).

       The AEDPA “did not provide a remedy for second or successive § 2255 motions based on

intervening judicial interpretations of statutes.” Abernathy v. Wandes, 713 F.3d 538, 547 (10th Cir.

2013), cert. denied 134 S. Ct. 1874 (2014). However, prisoners who are barred from bringing

second or successive § 2255 motions may still be able to petition for habeas relief under the

savings clause in § 2255(e).     Id.   However, § 2255 has been found to be “inadequate or

ineffective” only in “extremely limited circumstances.” Id. (citations omitted).

       The Tenth Circuit has held that “it is the infirmity of the § 2255 remedy itself, not the

failure to use it or to prevail under it, that is determinative. To invoke the savings clause, there

must be something about the initial § 2255 procedure that itself is inadequate or ineffective for

testing a challenge to detention.” Prost, 636 F.3d at 589. “The savings clause doesn’t guarantee

results, only process,” and “the possibility of an erroneous result—the denial of relief that should

have been granted—does not render the procedural mechanism Congress provided for bringing

that claim (whether it be 28 U.S.C. §§ 1331, 1332, 2201, 2255, or otherwise) an inadequate or

ineffective remedial vehicle for testing its merits within the plain meaning of the savings clause.”

Id. (emphasis in original).

       Petitioner argues that there is a split among the circuits and that he meets the savings clause



                                                 4
tests adopted in other circuits. (Doc. 2, at 4–7, 12.) Petitioner argues that the decision in Prost is

“wrong” and that it should be revisited in light of the decisions in other circuits. Petitioner asks

this Court to disregard Prost and give its own interpretation of § 2255(e).1 (Doc. 2, at 13.)

However, this Court is bound by Tenth Circuit precedent which addresses the question of “whether

a new Supreme Court decision interpreting a statute that may undo a prisoner’s conviction renders

the prisoner’s initial § 2255 motion ‘inadequate or ineffective.’” Haskell, 510 F. App’x at 744.

The Tenth Circuit answered the question in the negative in Prost, holding that if “a petitioner’s

argument challenging the legality of his detention could have been tested in an initial § 2255

motion[,] . . . then the petitioner may not resort to . . . § 2241.” Prost, 636 F.3d at 584.

         Nothing about the procedure of Petitioner’s prior § 2255 motion prevented him from

making this same argument despite the fact that the Supreme Court decision he seeks to rely on

was not in existence yet.2 The Tenth Circuit has concluded that although a petitioner may have

benefitted from a cite to a Supreme Court decision announced after his § 2255 motion, this is not

reason enough to find the original § 2255 motion “inadequate or ineffective.” See Prost, 636 F.3d

at 589; Haskell, 510 F. App’x at 745; Sandlain, 2017 WL 4479370, at *3 (“Nor does it matter that

Mathis was not in existence at the time he filed his initial § 2255 motion”).

         Petitioner argues that at the time of his sentencing and the filing of his first § 2255 motion,

binding Eighth Circuit precedent left “no legal basis” for Petitioner to argue that his sentence

should not have been enhanced. (Doc. 2, at 12.) However, the Tenth Circuit’s new test in Prost


1
  Petitioner urges this Court to disregard Prost. This Court is bound by Tenth Circuit precedent. United States v.
Spedalieri, 910 F.2d 707, 709, n.2 (10th Cir. 1990) (“A district court must follow the precedent of this circuit,
regardless of its views concerning the advantages of the precedent of our sister circuits.”) (citations omitted); see also
Leatherwood v. Allbaugh, 861 F.3d 1034, 1042 n.6 (10th Cir. 2017) (“[w]e are bound by the precedent of prior panels
absent en banc reconsideration or a superseding contrary decision by the Supreme Court.”) (quoting Barnes v. United
States, 776 F.3d 1134, 1147 (10th Cir. 2015)).
2
 The Court expresses no opinion on the applicability of Mathis to Petitioner’s claim. See Haskell, 510 F. App’x at
745, n.4; see also Sandlain v. English, No. 17-3152, 2017 WL 4479370, at n.8 (10th Cir. 2017).

                                                            5
provides that § 2255 is not “inadequate or ineffective” merely because adverse circuit precedent

existed at the time. Abernathy, 713 F.3d at 548 (citing Prost, 636 F.3d at 590–93); Sandlain,

2017 WL 4479370, at *3 (“[E]ven assuming there was contrary circuit precedent, nothing

prevented him from raising the argument in his initial § 2255 motion and then challenging any

contrary precedent via en banc or certiorari review.”); see also Lewis v. English, 736 F. App’x 749,

752 (10th Cir. June 5, 2018) (unpublished) (noting that anticipating Mathis and arguing it in the

face of conflicting circuit precedent would be an “uphill battle,” but petitioner “at least had the

opportunity to take this path”).

       The Tenth Circuit has also rejected the argument that the decision in Prost—rejecting the

erroneous circuit foreclosure test—violates equal protection. Brown, 572 F. App’x at 608 (“We

reject this argument because a circuit split does not deny Mr. Brown equal protection.”) (citations

omitted). Petitioner could have made his argument, regardless of the likelihood of success on

such an argument, even if it was foreclosed by then-controlling circuit precedent. Abernathy, 713

F.3d at 548. “The savings clause doesn’t guarantee results, only process.” Id. (quoting Prost,

636 F.3d at 590).

       In Abernathy, the Tenth Circuit noted that although other circuits “have adopted somewhat

disparate savings clause tests, most requir[ing] a showing of ‘actual innocence’ before a petitioner

can proceed under § 2241. . . . Under the Prost framework, a showing of actual innocence is

irrelevant.” Abernathy, 713 F.3d at n.7 (citations omitted); see also Sandlain, 2017 WL 4479370,

at *4 (finding that petitioner’s claim that § 2255 is inadequate or ineffective because he is actually

innocent of the career offender enhancement under Mathis, merely restates the argument he could

have brought in his initial § 2255 motion, and possible misuse of a prior conviction as a predicate

offense under the sentencing guidelines does not demonstrate actual innocence); see also Brown,



                                                  6
572 F. App’x at 608–09 (rejecting argument that petitioner is actually innocent and that the court’s

failure to follow the other circuits in Prost violated the Supreme Court’s “fundamental miscarriage

of justice” exception); see also Boose v. Mays, No. 13-3016-RDR, 2014 WL 298604, at *4 (D.

Kan. Jan. 28, 2014) (“[I]t has generally been held that § 2255’s savings clause cannot be invoked

to challenge a sentence enhancement rather than the underlying conviction.”) (citations omitted).

       The petitioner has the burden to show that the remedy under §2255 is inadequate or

ineffective. Hale, 829 F.3d at 1179. Petitioner has failed to meet that burden. The Court finds

that the savings clause of § 2255(e) does not apply and therefore the Court lacks statutory

jurisdiction. Accordingly,

       IT IS THEREFORE ORDERED BY THE COURT that the petition is dismissed

without prejudice.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 13th day of November, 2018.

                                              S/ John W. Lungstrum
                                              JOHN W. LUNGSTRUM
                                              UNITED STATES DISTRICT JUDGE




                                                 7
